Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng (US 2016/0302250).
 	Regarding claim 1, Sheng A user equipment device (UE) (see Sheng, Fig. 1, e.g., UE1, or Fig. 2, e.g., wireless terminal 261), comprising: 
 	an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio (see Fig. 2, e.g., wireless terminal 261) and configured to cause the UE to: 
 	receive, from a master wireless device (Fig. 2, e.g., access node 22) a broadcast including information about sidelink discovery resources (see Sheng, Fig. 3, p. [0312-0316], e.g., Act 3-2 comprises the radio access node 22 (e.g., node transmitter 32) transmitting information regarding the pool over a radio interface 24 to wireless terminals served by the node 22, e.g., to wireless terminal 261 when wireless terminal 261 is in coverage of radio access node 22); 
 	determine a distance of the UE from the master wireless device (see Sheng, Fig. 3, p. [0312-0316], e.g., The wireless terminal 261 is in a position to receive the information regarding 1in coverage of the radio access network (e.g., the radio access network to which radio access node 22 or another node belongs); 
determine, based on the information about sidelink discovery resources and the distance of the UE from the master wireless device, discovery resources for a sidelink discovery signal (see Sheng, Fig. 3, p. [0312-0316], e.g., Act 3-4 comprises wireless terminal 261, when either in partial coverage of the radio access network or out-of-coverage of the radio access network, using an out-of-coverage resource of the pool for the sidelink direct discovery, and act 3-4A comprises wireless terminal 261using the resource of the pool for sending a sidelink direct discovery announcement, and act 3-4B comprises wireless terminal 261 monitoring a sidelink direct discovery announcement of another wireless terminal (e.g., of wireless terminal 262) on the resource of the pool); and transmit the sidelink discovery signal on the discovery resources (see Sheng, Fig. 4, Act 4-2). 
 	Regarding claim 2, Sheng discloses the UE of claim 1, wherein the processor is further configured to cause the UE to: 
receive, from the master wireless device, a reference signal (see Sheng, p. [0181], e.g., UE received SystemInformationBlock Type 19); determine a received power of the reference signal, wherein determining the distance of the UE from the master wireless device is based on the received power (see Sheng, p.[0182-0186], e.g., the UE may use the power information included in discTxPowerInfor for the direct discovery transmission).  
 	Regarding claim 4, Sheng discloses the UE of claim 1, wherein the information about sidelink discovery resources indicates a first physical resource block (PRB) associated with a first region and a second PRB associated with a second region (see Sheng, Fig. 9, p. [0326], e.g., the radio resource pool may be generated by a sidelink direct discovery (SLDD) resource pool 1 when the wireless terminal 261 is in coverage, or may be generated by another entity such as another wireless terminal whose signal with radio resource pool can be received by wireless terminal 261 even when the wireless terminal 261is out-of-coverage).  
 	Regarding claim 5, Sheng discloses the UE of claim 1, wherein the discovery resources for the sidelink discovery signal are determined further based on an identifier of the UE (see Sheng, p. [0292], e.g., Prose Direct Discovery, the UE can act as “announcing UE” only in the band designated by the serving PLMN but may act as a “monitoring” UE also in the resources of the serving PLMN and Local PLMNs). 
 	Regarding claim 6, Sheng discloses the UE of claim 1, wherein the processor is further configured to cause the UE to: receive, from a second wireless device, a sidelink discovery response signal on resources based at least in part on a location of the second wireless device (see Sheng, p. [0292], e.g., ProSe Direct Discovery is defined as the process that detects and identifies another UE in proximity using E-UTRA direct radio signals, and p. [0293]).  
  	Regarding claim 7, Sheng discloses the UE of claim 6, wherein the processor is further configured to cause the UE to: transmit control signaling for link establishment to the second wireless device in response to the sidelink discovery response signal, wherein the control signaling for link establishment is transmitted using one or more time-frequency resources determined based at least in part on an indication provided in one of the sidelink discovery signal or the sidelink discovery response signal (see Sheng, p. [0302], e.g., “monitoring resource pools with indicated frequency from higher layer” or similar language means the resource pools are designed especially for one cell or some intra-frequency cells).  

transmit a broadcast including information about sidelink discovery resources (see Sheng, p. [0309], e.g., An in coverage wireless terminal obtains its resource pool list information from broadcast and dedicated RRC signaling), wherein the information about sidelink discovery resources indicates that, during first time periods: first sidelink discovery resources are associated with a first region (see Sheng, Fig. 9, p. [0326], e.g., in coverage pools); and second sidelink discovery resources are associated with a second region (see Sheng, Fig. 9. P. [0326], e.g., out of coverage pools); and receive, from a second device, a sidelink discovery signal on the first sidelink discovery resources or second sidelink discovery resources according to the information about sidelink discovery resources (see Sheng, p. [0310-0311], e.g., the out-of-coverage wireless terminal should stop using the resource pool information received when it was in coverage and start using the further and subsequently received out-of-coverage resource pool information).  
 	Regarding claim 9, Sheng discloses apparatus of claim 8, wherein the information about sidelink discovery resources indicates that during second periods of time, wireless devices in both the first region and the second region are to use third sidelink discovery resources (see Sheng, p. [0309-0311], and p. [0181-0186], e.g., if SystemInformationBlockType19 message includes the discConfig: [0182] 2> from the next discovery period, as defined by discPeriod, use the resources indicated by discRxPool for sidelink direct discovery monitoring).  
 	Regarding claim 10, Sheng discloses apparatus of claim 9, wherein the first periods of time alternate with the second periods of time (see Sheng, p. [0181-0186], e.g., if SystemInformationBlockType19 message includes the discConfig: [0182] 2> from the next 
 	Regarding claim 11, Sheng discloses apparatus of claim 8, wherein the information about sidelink discovery resources indicates: a first time, within the first time periods, associated with the first region; and a second time, within the first time periods, associated with the second region (see Sheng, p. [0181-0186], e.g., if SystemInformationBlockType19 message includes the discConfig: [0182] 2> from the next discovery period, as defined by discPeriod, use the resources indicated by discRxPool for sidelink direct discovery monitoring, p. [0183], if SystemInformationBlockType19 message includes the discTxPoolCommon; and the UE is in RRC_IDLE: [0184] 3> from the next discovery period, as defined by discPeriod, use the resources indicated by discTxPoolCommon for sidelink direct discovery announcement).  
	Regarding claim 12, Sheng discloses apparatus of claim 8, wherein the first region is a cell center region and the second region is a cell edge region (see Sheng, Fig. 1).  
 	Regarding claim 13, Sheng discloses apparatus of claim 8, wherein the processor is further configured to cause the UE to: transmit reference signals, wherein the first region is associated with a signal strength of the reference signals exceeding a signal strength threshold (see Sheng, p. [0269-0284], e.g., A UE capable of sidelink direct discovery that is configured by upper layers to transmit sidelink direct discovery announcements may select an entry of discTxPoolCommon for which RSRP measurement of the serving cell is in-between threshLow and threshHigh).  
 	Regarding claim 14, Sheng discloses the apparatus of claim 8, wherein the sidelink discovery signal is received on a physical resource block associated with a hash of an identifier 
 	Regarding claim 15, Sheng discloses the method for sidelink communication, the method comprising: 
at a first user equipment device (UE): synchronizing with a sidelink communication group (see Sheng, p. [0293-0299], e.g., Announcing UE: The UE announces certain information that could be used by UEs in proximity that have permission to discover);  
determining a location of the first UE relative to the sidelink communication group (see Sheng, p. [0293-0299], e.g., the announcing UE broadcasts discovery messages at pre-defined discovery intervals and the monitoring UEs that are interested in these messages read them and process them, and p. [0299-0300]); and 
determining resources for sidelink discovery based on the location of the first UE relative to the sidelink communication group (see Sheng, p. [0300], e.g., providing a radio resource pool including a radio resource for a wireless terminal to use for sidelink direct discovery when the wireless terminal is either in a partial coverage discovery scenario or an out-of-coverage discovery scenario).  
 	Regarding claim 16, Sheng discloses the method of claim 15, the method further comprising: receiving a discovery signal from a second UE; and determining second resources to transmit a discovery response signal to the second wireless device, wherein the second resources indicate that the discovery response signal is directed to the second UE based on a hash of an identifier of the second UE (see Sheng, Fig. 8, p. [0324-0325], e.g., the radio resource pool may also be configured to include an out-of-coverage radio resource pool allocated for the wireless terminal to use when the wireless terminal is out-of-coverage of the radio access network) 
1communicate with each other across radio interface 24 using “frames” of information).  
 	Regarding claim 18, Sheng discloses the method of claim 15, the method further comprising: transmitting a discovery signal; and receiving a response to the discovery signal transmitted from a second UE on a dedicated subcarrier specific to the second UE (see Sheng, section 5.3.1.2 e.g., ProSe Direct Discovery models, p. [0293-0298], and p. [0305], e.g., first wireless terminal 261 communicate with each other across radio interface 24 using “frames” of information).  
 	Regarding claim 19, Sheng discloses the method of claim 18, wherein the dedicated subcarrier specific to the second UE is associated with an identifier of the second UE (see Sheng, section 5.3.1.2 e.g., ProSe Direct Discovery models, p. [0293-0298], and p. [0305], e.g., first wireless terminal 261communicate with each other across radio interface 24 using “frames” of information).  
 	Regarding claim 20, Sheng discloses the method of claim 15, the method further comprising: transmitting a discovery signal on a physical resource block selected based on a hash of an identifier of the first UE (see Sheng, section 5.3.1.2 e.g., ProSe Direct Discovery models, p. [0293-0298], and p. [0305]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Quan et al (US 2015/0173038) (hereinafter Quan). 
 	Regarding claim 1, Sheng does not expressly disclose wherein the distance of the UE from the master wireless device is determined based on a range of latitude and longitudes .  
 Quan discloses the above recited limitations (see Quan, Fig. 2,  p. [0034-0036], e.g., the inclined line can be considered as the horizontal distance of the user equipment to the eNB so that the longitude and the latitude may be calculated by calculating the distances in longitude and latitude larger).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Quan’s teachings into Sheng.  The suggestion/motivation would have been to provide a method of and apparatus for determining position information so as to address the problem in the prior art of a significant error in a result of positioning due to the unavailable difference in altitude between a UE and an eNB. as suggested by Quan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477